Citation Nr: 1101212	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for nonservice-connected 
pension benefits.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia and/or bipolar 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1972 to November 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

As is discussed in more detail below, the medical evidence of 
record indicates that the Veteran has been diagnosed with various 
mental conditions.  This appeal is expanded from the Veteran's 
original claim to include all acquired psychiatric disorders.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to nonservice-connected 
pension benefits.  VA pension benefits shall be paid to wartime 
Veterans who are permanently and totally disabled from 
nonservice-connected disabilities that are not the result of 
willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a 
number of requirements, including that a Veteran must have served 
in the active military, naval, or air service for 90 days or more 
during a period of war or he must have served on active duty for 
a period of one day during a period of war and must have been 
discharged from service as a result of a disability that was 
incurred during service.  38 C.F.R. § 3.3(a).  

In this instance, the Veteran's DD-214 shows that he served on 
active duty beginning September 13, 1972 and ending on November 
1, 1972, for a total of one month and 19 days during the Vietnam 
Era.  Although he does not meet the requirement of serving 90 
days or more during a period of war, it is unclear whether he was 
discharged from service as a result of a disability that was 
incurred during service.  The Board finds a remand is necessary 
to obtain the Veteran's personnel file to ascertain if he is 
entitled to nonservice-connected pension benefits.  See 38 C.F.R. 
§ 3.3(a)(2)(iii).

The Veteran is also seeking entitlement to service connection for 
an acquired psychiatric disorder, to include paranoid 
schizophrenia and/or bipolar disorder.  The Veteran asserts that 
as a result of his time in service he developed depression, which 
led to the psychiatric disorder he has currently.  

VA's duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  The Veteran has 
not yet been provided a VA examination for psychiatric disorders.  
Service treatment records indicate the Veteran was noted to have 
depression that did not require medication on a May 1972 Report 
of Medical History.  Post-service treatment records indicate 
varying psychological diagnoses, such as schizoaffective 
disorder, bipolar type, bipolar disorder, and schizophrenia, 
paranoid type.  As the record contains numerous diagnoses of 
various mental conditions and an opinion has not yet been 
obtained regarding whether those diagnoses are as likely as not 
related to the Veteran's active service, the Board finds that a 
remand for an examination is necessary.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the Veteran's service personnel file.
	
2.  Obtain any updated treatment records.

3.  Then, afford the Veteran a VA 
examination for acquired psychiatric 
disorders.
 
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should obtain a description from 
the Veteran as to the progression and 
treatment of his claimed disorder.  

The examiner is requested to diagnose all 
current psychiatric disorders, review 
all pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed disorder is causally or 
etiologically related to the symptoms 
demonstrated in service, including the 
noted depression.

In providing this opinion, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


